Name: Commission Regulation (EEC) No 127/87 of 16 January 1987 amending Regulation (EEC) No 4079/86 fixing the rates of the refunds applicable to certain cereal and rice products exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 1 . 87 Official Journal of the European Communities No L 15/ 15 COMMISSION REGULATION (EEC) No 127/87 of 16 January 1987 amending Regulation (EEC) No 4079/86 fixing the rates of the refunds applicable to certain cereal and rice products exported in the form of goods not covered by Annex II to the Treaty Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1 579/86 (2), and in particular the first sentence of the fourth subparagraph of Article 16 (2) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1449/86 (4), and in particular the first sentence of the fourth subparagraph of Article 17 (2) thereof, Whereas the rates of the refunds applicable from 1 January 1987 to certain cereal and rice products exported in the form of goods not covered by Annex II to the Treaty were fixed by Commission Regulation (EEC) No 4079/86 0 ; Whereas it has been found that certain of these rates are erroneous ; whereas they must therefore be corrected and the relevant Regulation must be amended ; Article 1 The Annex to Regulation (EEC) No 4079/86 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. However, on application via the party concerned, it shall apply to operations completed from 1 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 January 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 139, 24. 5 . 1986, p. 29 . (3) OJ No L 166, 25 . 6 . 1976, p. 1 . 4 OJ No L 133, 21 . 5 . 1986, p. 1 . 0 OJ No L 371 , 31 . 12. 1986, p . 42. No L 15/ 16 Official Journal of the European Communities 17. 1 . 87 ANNEX (ECU/100 kg) CCT heading No Description Rateof refund 10.01 B I Common wheat, and meslin (mixed wheat and rye) : '  For the manufacture of starch 13,544 (')  Other than for the manufacture of starch 13,544 10.01 B II Durum wheat 18,71 5 (2) 10.02 Rye 12,029 10.03 Barley 15,099 10.04 Oats 12,088 10.05 B Maize, other than hybrid maize for sowing :  For the manufacture of starch 14,395 (')  Other than for the manufacture of starch 14,395 10.06 Bib) 1 Round grain husked rice 38,673 10.06 Bib) 2 Long grain husked rice 43,572 10.06 B lib) 1 Round grain wholly milled rice 49,901 10.06 B II b) 2 Long grain wholly milled rice 63,148 10.06 B III Broken rice :  For the manufacture of starch 21,053 (')  Other than for the manufacture of starch 21,053 10.07 C II Grain sorghum 15,392 11.01 A Wheat or meslin flour 16,026 - 11.01 B Rye flour 21,589 1 1 .02 A I a) Durum wheat groats and meal 29,088 0 11.02 A lb) Common wheat groats and meal 16,026 (') On exportation of goods covered by the Annex to Regulation (EEC) No 1009/86, this amount must be reduced by the amount of the production refund applicable for the goods in question, in accordance with Regulations (EEC) No 2742/75 and (EEC) No 1009/86 and their implementing provisions . On exportation of other goods, this amount must be reduced by the amount of the production refund applicable for the goods in question at the time of export . (2) With the exception of the quantities referred to in the Commission's Decision of 19 March 1986.